Citation Nr: 1327678	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received has been received to reopen a previously denied claim of entitlement to service connection for right tonsillar squamous cell carcinoma, claimed as throat cancer. 

2.  Entitlement to service connection for right tonsillar squamous cell carcinoma, claimed as throat cancer.

3.  Entitlement to an effective date prior to November 1, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1960 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In September 2009, the RO determined that new and material evidence had not been received with respect to a claim for service connection for right tonsillar squamous cell carcinoma, claimed as throat cancer.  In February 2012, the Veteran was granted service connection for PTSD, with an effective date of November 1, 2011; he appealed the effective date assigned.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a Travel Board hearing in conjunction with his throat cancer appeal.  In May 2011, he withdrew that request.  38 C.F.R. § 20.704(e) (2012).

The Veteran's claims for service connection for hearing loss and tinnitus were denied in October 2009.  Prior to the expiration of the period for submitting appeals, the Veteran submitted additional private records, which included a medical opinion suggesting a nexus between the disabilities and the Veteran's military service.  See 38 C.F.R. § 3.156(b) (2012).  The RO did not consider the evidence as having been submitted in connection with the claim that was pending, and never readjudicated the matter.  As the claims are not in appellate status, it is not properly before the Board at this time, and thus the Board refers the claims to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to service connection for right tonsillar squamous cell carcinoma, claimed as throat cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO determined that the Veteran's right tonsillar squamous cell carcinoma was not etiologically related to his military service, including exposure to Agent Orange.  

2.  As the Veteran was notified of the rating decision and his appellate rights in October 2005, and neither new nor material evidence nor a notice of disagreement was received within a year of that decision.

3.  Evidence received subsequent to the September 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for right tonsillar squamous cell carcinoma, claimed as throat cancer.

4.  The Veteran's original claim of entitlement to service connection for PTSD was denied in a September 2005 decision; he did not file a notice of disagreement concerning that rating decision.

5.  The Veteran's next communication that could be construed as a claim for benefits for an acquired psychiatric disorder is his November 25, 2011 claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision with respect to the Veteran's claim for service connection for right tonsillar squamous cell carcinoma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim of entitlement to service connection for right tonsillar squamous cell carcinoma, claimed as throat cancer, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for establishing an effective date prior to November 1, 2011, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.400, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Concerning the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for right tonsillar squamous cell carcinoma, the claim is being reopened, and thus there are no further VCAA duties with respect to that issue.  

With respect to the earlier effective date claim, the appeal arises from an appeal of the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.  Moreover, in the current claim for an earlier effective date, the law is dispositive, and where the law determines the outcome further development is not indicated.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).

New and Material Evidence

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

The RO denied the Veteran's claim for service connection for right tonsillar squamous cell carcinoma in September 2005 because there was no evidence that the cancer was caused by the Veteran's exposure to Agent Orange in Vietnam.  The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran submitted another claim for service connection for "throat cancer" (referencing the same cancer diagnosis previously addressed by the RO) in April 2009.  

The Board finds that new and material evidence has been received to reopen the claim.  Specifically, the Veteran asserted that his throat surgeon, Dr. P.J.M. informed him during a consultation prior to his surgery, that the cancerous growth in his throat, base of his tongue, and his esophagus, "had been growing for years because the growth was much too large to have started growing from [sic] the year I retired from the military to 1996."  As noted above, the Veteran's statements for purposes of determining whether new and material evidence has been submitted are presumed credible.  Savage, 10 Vet. App. at 494.  Further, the Veteran is competent to relate the statements of his surgeon, as he was present to hear them.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge).  This evidence is new, as there was no record of the doctor's assertion at the time of the September 2005 denial.

The newly-submitted evidence is material; it pertains to an element of the claim that was previously found to be lacking, namely, whether the Veteran's cancer is etiologically related to his military service.  As such, the evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Veteran's claim is therefore reopened.

Earlier Effective Date

The Veteran asserts that he should be granted an effective date of February 23, 2005 for service connection for posttraumatic stress disorder.  Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).

The Veteran first submitted a claim for service connection for a PTSD in February 2005.  The RO denied his claim in September 2005, and the Veteran did not submit a notice of disagreement or additional evidence within the one year period following the decision.  The decision became final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The Board has reviewed the claims file for any document, submitted after the September 2005 rating decision, but before his November 25, 2011 claim, that could be considered a claim for service connection.  Lalonde v. West, 12 Vet. App. 377, 381 (1999).  A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  The Board has found no communication from the Veteran to VA that could be construed as a claim for benefits prior to the informal claim he submitted on November 25, 2011.  

Under the controlling law and regulations, the award of compensation based on the reopened claim may be no earlier than VA's receipt of his November 25, 2011 claim.  38 C.F.R. § 3.400.  The Board acknowledges that the current effective date of the award is November 1, 2011, but that fact does not impact the Board's decision in this matter, and the Board will not address the issue of whether the effective date should actually be later than the current date assigned.  The essential question to the Board is whether there is any legal or factual basis for assigning a date earlier than November 1, 2011.  For the reasons cited herein, there is not.  Thus, as a matter of law, the appeal seeking an effective date prior to November 1, 2011 for the grant of service connection for PTSD must be denied.  Sabonis, 6 Vet. App. at 430.

The Board further notes that the Veteran has made a separate claim that the September 2005 rating decision contained clear and unmistakable evidence.  In a March 2013 rating decision, the RO denied that claim.  As the Veteran has the opportunity to appeal of that issue should he choose to do so, the Board will not address it here.



ORDER

Having presented new and material evidence, the claim of entitlement to service connection for right tonsillar squamous cell carcinoma, claimed as throat cancer, is reopened.  The appeal is allowed to this extent.

Entitlement to an effective date prior to November 1, 2011 for the grant of service connection for posttraumatic stress disorder is denied.


REMAND

The issue of entitlement to service connection for right tonsillar squamous cell carcinoma, claimed as throat cancer must be remanded for an examination and opinion.  VA has yet to provide the Veteran with an examination to determine the etiology of his squamous cell carcinoma.  Where there is an indication that a current disability may be associated with the Veteran's service, but insufficient competent medical evidence of record to make a decision on the claim, an examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for providing such an examination is low; one is warranted where the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, there is a suggestion in the record, based on the Veteran's recollection of his surgeon's statements regarding the squamous cell carcinoma, that as of 1997 when he was diagnosed, the cancerous growth was too large to have begun since the May 1990 separation from service.  That evidence indicates that the cancer might have begun during active duty, and VA must obtain a medical opinion addressing this question.

Further, it is undisputed that the Veteran served in Vietnam, where he was exposed to herbicides including Agent Orange.  See 38 C.F.R. § 3.307 (2012).  Although cancer of the throat, tongue, tonsils, and esophagus is not a presumptive cancer under 38 C.F.R. § 3.309(e) (2012), a May 2009 submission by Dr. H.M.L. indicated that VA should "re-evaluate the possible connection between [the Veteran's] throat tumor . . . and his extensive exposure to [A]gent [O]range during his time[] in Viet Nam."  VA has not obtained an opinion as to the possibility that the cancer was caused by Agent Orange exposure, and should do so on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his right tonsillar squamous cell carcinoma.  The examiner must review the claims file, and any pertinent records in the Virtual VA system, and must indicate in the ensuing report that such a review occurred.

The examiner should undertake a complete examination and provide a current diagnosis of the Veteran's cancer.  All necessary tests should be performed.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed right tonsillar squamous cell carcinoma had its onset in service, or is otherwise related to an event or exposure in service, to include exposure to Agent Orange in Vietnam.  Specifically, is it possible to tell from the size of the tumor when it might reasonably have had its onset?

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resort to speculation, he or she should indicate why such an opinion would be speculative.  If other etiology for the carcinoma is identified as likely, that too should be set forth in the report.

The examiner must note that mere citation to the regulation addressing presumptive service connection due to herbicide exposure (38 C.F.R. § 3.309(e)) is not a valid rationale for an opinion that the Veteran's cancer is unrelated to his herbicide exposure.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


